DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The Notice of Allowance issued October 7, 2022 has been withdrawn.  Claims 15, 16, 19, 21, 22, 24, 27, 29, and 40-49 are currently pending and under examination.

Priority

This application is a National Stage Application of International Application No.
PCT/US2019/053180, filed September 26, 2019; which claims priority to U.S. Provisional
Patent Application No. 62/737449, filed September 27, 2018.
	However, it appears that the limitations of Wickerhamomyces anomalus NRRL Y-68030 and Bacillus amyloliquefaciens NRRL B-67928 (only the genus are supported) were not present in any of the priority documents as originally filed.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15, 16, 19, 21, 22, 24, 27, 29, and 40-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
It appears that the subspecies of Wickerhamomyces anomalus NRRL Y-68030 and Bacillus amyloliquefaciens NRRL B-67928 are new matter.  
U.S. Provisional Patent Application No. 62/737449, International Application No. PCT/US2019/053180, and this application as originally filed on July 28, 2020 recite only “Wickerhamomyces anomalus” without any named subspecies or further indication of a subspecies being utilized.  
The Declaration under 37 C.F.R. §1.804 of Maja Milovanovic filed February 14, 2022 recites, with regard to Wickerhamomyces anomalus:
The microorganism “Wickerhamomyces anomalus” as described in this patent
application was in the possession of the Applicant prior to the earliest priority
date for the subject application, i.e., at least as early as September 27, 2018. A
culture of this microbe has been deposited with the Northern Regional Research
Laboratory (NRRL) Culture Collection, USDA, ARS, NCAUR, MPM, 1815 N.
University St., PEORIA, IL 61604, USA. The microorgainsm was deposited on
May 06, 2021 and was assigned accession number NRRL Y-68030 by the
depository. Wickerhamomyces anomalus NRRL Y-68030 is a biological material
specifically identified by the name Wickerhamomyces anomalus in the application
as filed.

However, there is no indication in the instant and priority documents, as originally filed, that the Wickerhamomyces anomalus species as recited was any species other than a wild-type Wickerhamomyces anomalus.
The Declaration under 37 C.F.R. §1.804 of Maja Milovanovic filed February 14, 2022 recites, with regard to Bacillus amyloliquefaciens: 
The microorganism “Bacillus amyloliquefaciens” as described in this patent application was in the possession of the Applicant. prior to the earliest priority date for the subject application, i.e., at least as early as September 27, 2018. A culture of this microbe has been deposited with the Northern Regional Research Laboratory (NRRL) Culture Collection, USDA, ARS, NCAUR, MPM, 1815 N. University St., PEORIA, IL 61604, USA. The microorganism was deposited on February 26, 2020 and. was assigned accession number NRRL B-67928 by the depository. Bacillus amyloliquefaciens NRRL B-67928 is a biological material specifically identified by the name Bacillus amyloliquefaciens or Bacillus amyloliquefaciens subsp locus in the application as filed.

	While Bacillus amyloliquefaciens subsp locus appears to be a subspecies named by Applicant, and present as early as the filing of the provisional application, this Declaration indicates that both recitation of Bacillus amyloliquefaciens and Bacillus amyloliquefaciens subsp locus refer to Bacillus amyloliquefaciens NRRL B-67928.  As with “Wickerhamomyces anomalus,” there is no indication in the instant and priority documents, as originally filed, that the Bacillus amyloliquefaciens species as recited was any species other than a wild-type Bacillus amyloliquefaciens.
For these reasons, it appears that the subspecies of Wickerhamomyces anomalus represented by Wickerhamomyces anomalus NRRL Y-68030, and the subspecies of Bacillus amyloliquefaciens represented by Bacillus amyloliquefaciens NRRL B-67928, are new matter.  


Claims 24 and 46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
To determine if a claim limitation complies with the written description requirement of 35 USC 112, first paragraph, determinations should include the following considerations:
a. Actual reduction to practice 
b. Disclosure of drawings or structural chemical formulas
c. Sufficient relevant identifying characteristics, such as: 
i. Complete structure 
ii. Partial structure 
iii. Physical and/or chemical properties
iv. Functional characteristics when coupled with a known or disclosed correlation between function and structure
d. Method of making the claimed invention 
e. Level of skill and knowledge in the art 
f. Predictability in the art

Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species of the invention is sufficient (MPEP 2163).
With regard to a.-d., the specification teaches that the fog promotor is a non-toxic glycol- or glycerol-based substance, such as, glycerin, monopropyleneglycol (MPG) or dipropyleneglycol.  For example, the fog promoter can comprise about 5% to 20% of the final composition.  However, the specification does not provide an adequate written description of the entire genus encompassed by glycol and glycerol based fogging substances.  The specification provides two examples of glycol containing substances and 1 glycerol containing product. This is not a sufficient description for the entire genus.  The specification does not provide any guidance of what compounds in the genus would have the function of fogging.  The specification does not provide adequate guidance whether the structure of compounds containing glycol or glycerol yield the function of fogging, and it is unclear if all substances containing glycerol and glycol have this function. With regard to e.-f., while the level of skill in the art is high, glycerol or glycol-containing substances, such as glycerin, are contained in numerous products, for instance, soaps and suppositories.  It is unclear from the art if these substances would also provide the function of fogging.  
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 16, 19, 21, 22, 24, 27, 29, and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the yeast" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 29 and 48 are indefinite, because it is unclear if the “fermentation broth” in which the yeast/bacteria is grown is the growth by-product of the yeast/bacteria of claims 15 and 41, or instead if this limitation is intended to indicate that the composition further comprises fermentation broth in which the yeast/bacteria was grown.  Thus, it is unclear if the claim is directed to the composition further comprising the fermentation broth thus rendering a final scope of (1) instant bacteria; (2) a growth by product; (3) or both plus fermentation broth or the dependent claim is defining that the growth by product is the fermentation broth.
	Claims 16, 19, 21, 22, 24, and 27 are included in this rejection, as these claims depend from an above rejected claim, and fail to remedy the noted deficiency.  


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 40 and 49 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 40 recites “contacting the pathogen with said yeast.”  However, claim 15, from which claim 40 depends, recites that the pathogen is contacted with a composition comprising 
the yeast Wickerhamomyces anomalus NRRL Y-68030, or a growth by-product of said yeast, or both said yeast and said growth by-product.  When reading the broadest reasonable interpretation of claim 40, this claim is broader in scope than claim 15, since claim 40 only requires contacting the pathogen with instant yeast and not “the composition comprising [instant] yeast,” as recited in the base claim.  
Claim 49 likewise recites “contacting the pathogen with said bacteria.”  However, claim 41, from which claim 49 depends, recites that the pathogen is contacted with a composition comprising a bacteria including Bacillus amyloliquefaciens NRRL B-67928, or a growth by-product of said bacteria, or both said bacteria and said growth by-product.  When reading the broadest reasonable interpretation of claim 49, this claim is broader in scope than claim 41, since claim 49 only requires contacting the pathogen with instant bacteria and not “the composition comprising [instant] bacteria,” as recited in the base claim.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
Claims 15, 16, 27, 29, 40-42, and 47-49 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Alibek et al. (US 2019/0309248; Published Oct. 10, 2019, priority to Jan. 6, 2017 – Previously Presented).
Regarding claims 15, 16, 27, 41, 42, and 47, Alibek et al. teach the application of a microbe-based composition in food industries and agriculture, including to enhance the health of livestock and other animals, the microbe-based composition including microbes and/or microbial growth by-products (Abs.; Para. 17-19, 23-24, 119).  The composition including yeasts such as Wickerhamomyces anomalus, and/or its produced by-products including toxic proteins and sophorolipid biosurfactants, and bacteria such as Bacillus amyloliquefaciens, and/or its produced metabolites, wherein the composition is effective to control or inhibit pathogenic microorganisms (Para. 69-70, 74, 107).  The composition further includes water, which is a carrier (Para. 84).  The composition may be used to improve the nutritional content of pasture soils (Para. 120), wherein this use necessarily includes application of the composition to the pasture soil.  It is noted that a pasture is an enclosure for feeding livestock.  
Alibek et al. teach the use of Wickerhamomyces anomalus and its sophorolipid biosurfactants for controlling a pathogen, which are the same by-products Applicant indicates are usable in the invention (see Spec. p. 3, Line 28).  Although the prior art does not teach the deposited strain, since the prior art’s strain is the same genus and species and has the same function, it is considered to be the same.  Further, the claim is also directed to the growth by-product, which reads on Alibek’s sophorolipid biosurfactant.
Alternatively, it would have been obvious to one of ordinary skill in the art to utilize a species of Wickerhamomyces anomalus, including Wickerhamomyces anomalus NRRL Y-68030, to provide a Wickerhamomyces anomalus species and/or by-products including sophorolipid biosurfactants, to predictably and successfully provide the same for controlling a pathogen.
Furthermore, even assuming arguendo that applicant provides evidence that the deposited strain is structurally different from that of the wild type Wickerhamomyces anomalus of Alibeck et al., it should be noted that evidence also needs to be provided that the deposited strain would produce a structurally different growth by-product.  Giving the claims their broadest reasonable interpretation, the sophorolipid of Albeck et al. alone is sufficient to provide the composition used in the method, as sophorolipid is a growth by-product of Wickerhamomyces anomalus NRRL Y-68030.
Likewise, the composition used in the method of Alibek et al. can include Bacillus amyloliquefaciens, and its produced metabolites (Para. 69-70, 107).  Although the prior art does not teach the deposited strain, since the prior art’s strain is the same genus and species and has the same function, it is considered to be the same.  Further, the claim is also directed to the growth by-product, which reads on Alibek’s metabolites.
Alternatively, it would have been obvious to one of ordinary skill in the art to utilize a species of Bacillus amyloliquefaciens, including Bacillus amyloliquefaciens NRRL B-67928, to provide a Bacillus amyloliquefaciens species and/or its growth by-products, to predictably and successfully provide the same for controlling a pathogen.
Furthermore, even assuming arguendo that applicant provides evidence that the deposited strain is structurally different from that of the wild type Bacillus amyloliquefaciens of Alibeck et al., it should be noted that evidence also needs to be provided that the deposited strain would produce a structurally different growth by-product.  Giving the claims their broadest reasonable interpretation, the metabolite of Albeck et al. alone is sufficient to provide the composition used in the method, as a produced metabolite is a growth by-product of Bacillus amyloliquefaciens NRRL B-67928.
Regarding claim 29 and 48, Alibek et al. teach that the composition can comprise fermentation broth in which the microbes were cultured (Para. 105).
Regarding claims 40 and 49, as Alibek et al. teach the application of the microbe-based composition, including for controlling a pathogen, the microbe-based composition is brought into contact with the surface to be treated, which includes the pathogen.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15, 16, 19, 21, and 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over Alibek et al.
The teachings of Alibek et al. as applied to claims 15, 16, 41, and 42 have been set forth above.
Regarding claims 19, 21, 43, and 44, as Alibek et al. teach the application of a microbe-based composition in food industries and agriculture, including to enhance the health of livestock and other animals (Abs.; Para. 17-19, 23-24, 74, 119), it would have been obvious to one of ordinary skill in the art to utilize the method in any area of the taught applications, including in a trailer for transporting livestock to a food production facility, and in the food production facility, which would include a meat packaging facility for processing of the slaughtered livestock.  


Claims 15, 16, 22, 24, 41, 42, 45, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Alibek et al., in view of Larose et al. (US 5,868,998; Published 1999).
The teachings of Alibek et al. as applied to claims 15, 16, 41, and 42 have been set forth above.
Alibek et al. further teach that the composition may be applied by spraying (Para. 48, 84).  Additionally, Alibek et al. teach that a glycerol-containing substance may be present in the composition (Para. 99).  As the glycerol-containing substance cannot be separated from its properties, the glycerol-containing substance is a fog promoter.
It is not specifically taught that spraying, which is fogging, is done using a thermal fogger.
Larose et al. teach fumigation of a poultry enclosure with a disinfecting solution using a dispensing apparatus, including a thermal fogger (Abs.; Col. 2, Line 48-55).  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Alibek et al. and Larose et al., because both teach application by spraying of a disinfecting solution in an enclosure, including an animal enclosure.  The use of a thermal fogger for application of a disinfection solution is known in the art as taught by Larose et al.  The use of a thermal fogger as taught by Larose et al. in the method of Alibek et al. amounts to the simple substitution of one known application method for another.  The use of a thermal fogger as taught by Larose et al. would have been expected to predictably and successfully provide for the application of the composition for controlling a pathogen in an enclosure in the method of Alibek et al.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Alibek et al. and Larose et al., wherein the composition is applied inside the enclosure using a thermal fogger, and a glycerol-containing substance is present in the composition, which is a fog promoter (Claims 22, 24, 45, and 46).


Conclusion

No claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653